Citation Nr: 1228139	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-27 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  He is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran filed original claims for service connection for hearing loss and tinnitus in October 2009, asserting that he had had tinnitus since acoustic trauma in service (see VA Form 21-4138).  His service treatment records are unremarkable for complaints, treatment, or diagnoses related to tinnitus.  At his September 1970 discharge examination, his ears were normal and he denied ear, nose, and throat trouble.

A VA examination was conducted in February 2010.  The report of that examination indicates that the Veteran reported the onset of his tinnitus was 20 to 25 years ago (1985 to 1990).  The examiner noted the Veteran's history of combat noise exposure, post service employment in a bakery for 25 years and a warehouse for 2 years, and occasional recreational noise exposure (hunting once a year for the past 10 years).  The examiner opined the Veteran's hearing loss was as likely as not due to related to military service, noting the type of noise exposure and lack of audiometric information.  However, the examiner opined that the Veteran's tinnitus was "not as least as likely as not related to his military service."  The examiner reasoned that there were no documented complaints in the Veteran's service records and he stated that he first noticed tinnitus 15 to 20 years after separation from military service.

In a February 2010 rating decision, the RO granted service connection for bilateral hearing loss disability and denied service connection for tinnitus.  In March 2010, the Veteran filed a notice of disagreement (NOD), asserting that his tinnitus was secondary to his bilateral hearing loss disability.  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).

In response to the Veteran's new allegations of secondary service connection, a VA examination was conducted in January 2012.  The audiometric test results were considered invalid and unreliable and were not reported; however, the examiner offered an opinion regarding the Veteran's tinnitus.  She stated that although hearing loss and tinnitus are commonly present together, they are "not necessarily mutually occurring and have varying causes.  Hearing loss does not cause tinnitus and tinnitus does not cause hearing loss.  Veteran stated at his 2/11/10 examination that his tinnitus began 20 to 25 years prior, which is 15 to 20 years after military discharge.  It is my opinion that it is less likely than not that the [V]eteran's tinnitus is secondary to or aggravated by his service connected hearing loss."

The Board finds that the examiner failed to provide an adequate rationale for her stated opinion.  Although she stated that hearing loss does not cause tinnitus, she did provide any support for this medical conclusion.  She also did not provide a rationale for her opinion that the Veteran's tinnitus was not aggravated by his service-connected hearing loss.  The Board notes that a medical opinion has no probative value in the absence of any reasoning supporting the conclusion reached in the written report.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a medical opinion comes from its reasoning).  Consequently, the Board finds that the January 2012 opinion is inadequate and a remand is warranted for a new VA opinion that addresses the etiology of the Veteran's tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion to determine the etiology of the Veteran's tinnitus.  The claims folder must be made available to the examiner.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus (1) is related to acoustic trauma in service; or (2) is proximately due to or the result of his service-connected hearing loss; or (3) is aggravated by his service-connected hearing loss.  A complete rationale must be provided.  The report and opinion should be set forth in detail.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


